Title: To James Madison from Stephen Cathalan Jr., 8 December 1804
From: Cathalan, Stephen, Jr.
To: Madison, James


Private.
SirMarseilles 8th. decemb. 1804.
By my Respects (Private) of the 22d. Septer. and 21st. octob last I acknowledged you receipt of your esteemed Letter (Private) of the 9th. last June, and in pursuance of your orders therein Contained I have Shipped, on the American Ship New-Orleans of Philadia. William Butler Master, bound from This port to Norfolk in Virginia, to be Consigned there to the Collector of the Customs, as per bill of lading and invoice herein inclosed, the Sundry articles you desired from me amounting to fr. 475₶.
for which I have taken the Liberty to value on you this day in my bill 1st. 2d. & 3d. with Letters of advices unto Capn. William Hazard’s order, payable at thirty days Sight per D. 90.47. making at fr.   5.25 =
pr. D—fr = 475.   
relying it will be honored; I hope the whole will reach you in good order and the quality will prove Satisfactory.
As to the freight on these packages as well as on those for the president and Senator P. Butler you will find it very high more So as the owners Messrs. James H. Hughes and William Allen of Philadelphia owners of that Ship purchased by them here, appeared very desirous to have them Shipped on her and I hoped they would not have Charged any freight or but a very moderate one, but when they were on board, it was impossible to me to abate anything of their Extravagant price and too late to Ship them on Capn. William Hazard who would have taken them free of freight, but he is going to Compleat his cargo at Cette and from thence after 30 days is bound to New York—the opportunities on your way are indeed Very Scarce.
I am always at your Commands and with respect Sir Your mt. obedient Servant
Stephen Cathalan Junr.
P.S. I am to the 20th. December, The ship new orleans Sailed for norfolk yesterday morning with a fair wind.
